Allowable Subject Matter
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 11, 2020 has been entered.

Response to Arguments
Applicant’s arguments, see pages 15-16 of the Remarks, filed December 11, 2020, with respect to the previous rejections under 35 USC 103 have been fully considered and are persuasive.  The previous rejections under 35 USC 103 have been withdrawn.  Please see below for a discussion of the closest available prior art.
Applicant’s arguments, see pages 13-15 of the Remarks, filed December 11, 2020, with respect to the previous rejections under 35 USC 101 have been fully considered and are persuasive.  The previous rejections under 35 USC 101 have been withdrawn.  Please see below for a discussion of why the claims are eligible.

Reasons for Allowance
Claims 1-20 are allowed as amended 12/11/2020.
The following is an examiner’s statement of reasons for allowance: 
Reasons claims are subject matter eligible under 35 USC 101: The 35 USC 101 rejection was withdrawn because the claims integrate the abstract idea into a practical application by using the judicial exception in a meaningful way beyond generally linking the claims to the abstract idea (See PEG 2019). The Examiner specifically points to Example 39 of the 2019 PEG, where the Applicant’s claimed training of the neural network in a first stage using a first set of data representing transportation options, and then further training the neural network in a second stage using potential impacts to the transportation options trained in the first stage is using the judicial exception in a meaningful way beyond generally linking the claims to the abstract idea. 
Reasons the claims are allowed over a 103 rejection: Independent claims 1, 18, and 20 disclose identifying transportation requests, training a neural network in a first stage using transportation options, further training the neural network in a second stage using potential impacts to the transportation options of the first stage, then determining conditions of the transportation network to estimate how offering certain transportation options will reduce the impact to the transportation network.
The closest prior art of record is:
Sweeny et al. (US 2015/0161564 A1) – which discloses optimizing selection for drivers of a transportation network for transportation requests. 
Ikeda et al. (US 2014/0365250 A1) – which discloses ride sharing transportation requests being fulfilled based on certain probabilities.
Pao et al. (US 9,769,616 B1) – which discloses geohash related location predictions for ridesharing services. 
US 2010/0280752 A1) – which discloses monitoring participant security in ridesharing services.
Uber (Uber Pool vs Express Pool: What’s the difference?, Pages 1-13, Published on wayback machine June 11, 2018 - https://web.archive.org/web/2018061 1032135/https://www.ridesharingdriver.com/whats-uberpool-shared-ride-cheaper-than-other-uber-services/) -  which discloses of the specific of what the ridesharing application is showing and doing.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 18, and 20.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. Specifically utilizing the claimed “identifying a transportation requestor device that has initiated a session with a dynamic transportation matching system prior to making a request for transportation via a dynamic transportation network; training a neural network in a first stage using a first set of training data representing transportation options that are available through the dynamic transportation network; training the neural network in a second stage using a second set of training data representing potential impacts to the dynamic transportation network of different selected transportation options, such that the neural network is trained to dynamically estimate an impact of a plurality of available transportation options on the dynamic transportation network; determining a current condition of the dynamic transportation network at least in part by examining, by the dynamic transportation matching system, a current status of at least one transportation provider within the dynamic transportation network that affects . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683